Title: From George Washington to the Commissioners for the District of Columbia, 27 April 1794
From: Washington, George
To: Commissioners for the District of Columbia


          
            Gentlemen,
            Philadelphia April 27th 1794
          
          The Post of yesterday brought me your favor of the 23d instant.
          I am obliged to you for the early attention which you have given to the request
            contained in my letter of the 11th preceeding, and I am perfectly well satisfied with
            the price which you have affixed on the lot, I have obtained.
          If it be necessary for me to decide at this moment, whether I will avail myself of the
            offer you have made me of the No. West quarter of the same square, I shall answer in the
            affirmative; but it would be more agreeable to me (if no inconvenience would result from
            delay) to suspend my determination until I could examine, & form my plan on the
            spot; for as it is for the purpose of improvement I fix on that site, whensoever my
            finances will enable me, I should like to see in what manner this can be done most
            advantageously. Had the So. East, instead of the No. West quarte⟨r⟩ of this square
            fallen to the public, I should have embraced your offer with avidity; not that I think
            it of more intrinsic value than the other (if I recollect the ground rightly) but
            because the hill declining that way also, it would have laid me entirely open to the
            South, and have given a fine exposure for a Garden.
          
          As soon after the rising of Congress as the business of the public will allow, I intend
            a visit to Mount Vernon for a few days; and if I knew the time appointed for your next
            meeting at George Town, a few days delay on my part, in order to meet you there, would
            be attended with no inconvenience to me.
          Your letter to Messrs Harrison and Tayler was sent to them as soon as I had read it. I
            sincerely wish you were rid of that business to your intire satisfaction. I fear,
            however, you will have some trouble in it before this happens.
          I shall not, at this time, enter upon the subject of the letter written to me by Mr
            Johnson & Doctr Stuart, further than to express my wish that they would remain in
            Office until August, if it can be made to comport with their convenience. The reasons for this shall be assigned when we meet, or in another
            letter, if this is not likely to happen soon. With very great esteem & regd I remain
            Gentlemen Yr Obedient Servt
          
            Go: Washington
          
        